            Case 1:20-cv-00626-KBJ Document 12-6 Filed 07/20/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

DONALD J. TRUMP FOR PRESIDENT,
INC.,

                Plaintiff,
                                                      No. 1:20-cv-00626-KBJ
       v.

WP COMPANY LLC, d/b/a THE
WASHINGTON POST,

                Defendant.


                                     PROPOSED ORDER

       Upon consideration of Defendant’s Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief can be granted, its supporting

memorandum of points and authorities, and the entire record herein, it is hereby

       ORDERED that the Defendant’s motion to dismiss is GRANTED, and this matter is

DISMISSED WITH PREJUDICE.




DATE: ___________________                            __________________________________
                                                     HON. KETANJI BROWN JACKSON
                                                     United States District Judge
        Case 1:20-cv-00626-KBJ Document 12-6 Filed 07/20/20 Page 2 of 2




Copies to:

David C. Tobin, Esq. (D.C. Bar No. 395959)
TOBIN, O’CONNOR & EWING
5335 Wisconsin Avenue, N.W., Suite 700
Washington, D.C. 20015
Telephone: (202) 362-5900
dctobin@tobinoconnor.com

Charles J. Harder, Esq. (pro hac vice motion pending)
HARDER LLP
260 Madison Avenue, Sixteenth Floor
New York, New York 10016
Telephone: (212) 799-1400
charder@harderllp.com

Kevin Baine, Esq. (D.C. Bar No. 128600)
WILLIAMS & CONNOLLY LLP
725 12th Street, N.W.
Washington D.C. 20005
Telephone (202) 434-5000
kbaine@wc.com

Thomas G. Hentoff, Esq. (D.C. Bar No. 438394)
WILLIAMS & CONNOLLY LLP
725 12th Street, N.W.
Washington D.C. 20005
Telephone (202) 434-5000
thentoff@wc.com

Nicholas G. Gamse, Esq. (D.C. Bar No. 1018297)
WILLIAMS & CONNOLLY LLP
725 12th Street, N.W.
Washington D.C. 20005
Telephone (202) 434-5000
ngamse@wc.com

Anna Johns Hrom* (D.D.C. Bar No. D00558)
WILLIAMS & CONNOLLY LLP
725 12th Street, N.W.
Washington D.C. 20005
Telephone (202) 434-5000
ahrom@wc.com
* Admitted only in North Carolina (N.C. Bar No. 50280). Practice supervised by D.C. Bar
members pursuant to D.C. Court of Appeals Rule 49(c)(8).
